Citation Nr: 0826766	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-39 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, to include chondromalcia patella, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In a June 2004 rating decision, the RO in Los Angeles, 
California denied a rating in excess of 30 percent for 
pseudofolliculitis barbae and found clear and unmistakable 
error (CUE) had been made in an April 2002 rating decision 
that erroneously listed the disability rating for the left 
knee as "39" percent, instead of 30 percent.  The claims 
file was subsequently transferred to the RO in Anchorage, 
Alaska.  In an August 2005 rating decision, the RO denied a 
rating in excess of 10 percent for a right knee disability.  
The veteran's disagreement with these rating decisions led to 
this appeal.

In a March 2006 rating decision, the veteran was granted a 
total convalescent rating (100%) after right knee surgery 
from February 14, 2006 to March 31, 2006.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the veteran withdrew from appellate status the issue 
regarding whether there was CUE in the RO's correcting the 
rating of the veteran's left knee disability (30 rather than 
39 percent) because of a typographical error.  See 38 C.F.R. 
§ 20.204.  Therefore, the only issues currently before the 
Board are entitlement to increased ratings for 
pseudofolliculitis barbae and a right knee disability.

At the time of the May 2008 hearing, the Board received 
testimony from the veteran regarding his treatment for his 
pseudofolliculitis barbae.  The veteran has indicated that he 
wishes, in essence, to have VA either provide the same 
treatment as a private dermatologist (Dr. PG; initials used 
to protect privacy) or cover the expenses of his travel from 
Alaska to California to see this private dermatologist.  
Although at the time of the Board hearing, it was indicated 
that another VA examination could provide the veteran with a 
venue in which to discuss his current treatment, to include 
the benefits of the treatment provided by this dermatologist, 
further review of the record indicates that the veteran has 
been afforded three VA thorough skin examinations.  The 
veteran has noted his treatment by Dr. PG during these 
examinations.  As explained below, under these circumstances, 
a remand is not warranted to provide a fourth examination.  

In commenting further on the veteran's testimony relating to 
the treatment from DR. PG, it can also be construed as a 
claim for reimbursement of private medical treatment, which 
he contends is not similarly available through VA.  This 
matter is referred to the RO for clarification and any 
indicated development.

In addition, in multiple statements, including his November 
2002 claim for an increased rating for the skin disability, 
the veteran has indicated, in essence, that the skin 
disability has caused a psychiatric disorder.  Further, in an 
October 2006 VA examination, the examiner wrote that the 
"management of his face and concern about it, does seem to 
occupy a lot of his minutes."  The Board construes the 
veteran's statements and testimony as a claim for service 
connection for a psychiatric disability as secondary to his 
service-connected pseudofolliculitis barbae.  This matter is 
also referred to the RO for adjudication following all 
indicated development. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence indicates that the service-connected 
pseudofolliculitis barbae involves the head (face) and neck 
and is equivalent in severity to dermatitis or eczema 
affecting 20 to 40 percent of exposed areas affected; the 
preponderance of the evidence does not indicate that the 
disability requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period; the evidence 
does not indicate that the disability is manifested by 
visible or palpable tissue loss; the evidence indicates that 
the veteran has facial scars that are depressed and there are 
hypo-and hyper-pigmented skin in area exceeding six square 
inches; there are no other characteristics of disfigurement.  

3.  The preponderance of the evidence indicates that the 
veteran's service-connected right knee disability is not 
productive of subluxation or more than slight instability, 
nor is it manifested by recurrent episodes of locking with 
pain and effusion into the joint.   

4.  The veteran's right knee disability is also manifested by 
arthritis with painful limitation of motion; it is not 
productive of limitation of flexion to 60 degrees or less or 
limitation of extension to more than 5 degrees, even with 
consideration of pain, fatigue, weakness or flare-ups of 
these or other symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.20, 4.118, Diagnostic Codes 
7899-7806, 7800 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalcia patella of the right knee with instability have 
not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, 
Diagnostic Codes 5257, 5258 (2007).

3.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for arthritis of the right knee with 
limitation of motion have been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007); VAOPGCPREC 23-97; VAOPGCREC 9-
98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The RO issued the veteran an April 2003 VCAA notification 
letter regarding service-connected pseudofolliculitis barbae 
and an April 2005 VCAA notification letter regarding the 
service-connected right knee disability.  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, the veteran was provided a March 2006 letter 
that provided the veteran with the information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  As discussed below, the presumed error raised by 
such defect, however, is rebutted because of evidence of 
actual knowledge on the part of the veteran, and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The March 2006 letter listed types of evidence that the 
veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  

Further, in his testimony before the Board, the veteran 
discussed the effects his disabilities have upon his job and 
daily life, including his right knee effecting his ability to 
move as he needs to complete his job and his skin 
disability's effect on his daily life.  Significantly, the 
Court noted in Vazquez-Flores that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Based on the March 2006 letter and the 
veteran's testimony, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

In a September 2005 statement of the case, the RO included a 
copy of Diagnostic Code 7806, located in 38 C.F.R. § 4.118, 
which provides rating criteria for dermatitis or eczema.  
Although the RO also provided the rating criteria in effect 
prior to August 30, 2002, the Board notes that the veteran's 
claim for increase was filed after this date.  Further, 
although the veteran was note provided other diagnostic codes 
that are potentially applicable to the claim for an increased 
rating for pseudofolliculitis barbae [specifically Diagnostic 
Code 7800 -- disfigurement of the face head or neck -- also 
located in 38 C.F.R. § 4.118] the Board notes that the claims 
file contains extensive evidence, including the veteran's 
testimony, regarding the characteristics of the disability 
and the severity of the symptoms.  This evidence includes 
extensive medical description of the facial scars.  Thus, the 
Board finds that a remand to provide a copy of this 
diagnostic code is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)

Regarding the claim for an increased rating of a right knee 
disability, in a November 2005 statement of the case, the RO 
included copies of Diagnostic Codes 5257, 5260, and 5261, 
which provide rating criteria for instability of the knee and 
limitation of motion of the knee.  

As a reasonable person could understand from these documents 
the evidence that was needed to substantiate the claims and 
the veteran has shown actual knowledge of the type of 
evidence he needed to submit, the second element listed above 
is substantially satisfied.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In addition, the March 2006 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the rating 
decisions on appeal.  The Board is cognizant of recent U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by 
February 2008 supplemental statements of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statements of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private and VA medical records, including multiple VA 
examinations regarding both disabilities on appeal.  After 
review of these examination reports, the Board finds that 
they provide competent, non-speculative evidence regarding 
the current severity of the service-connected disabilities on 
appeal.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.237.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided. That is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).


Law and Regulations:  Pseudofolliculitis Barbae 

The veteran's claim for an increased rating for his service-
connected pseudofolliculitis barbae was received by the RO in 
November 2002.  As the criteria for rating skin diseases were 
last amended in August 2002, the criteria that are currently 
in effect are applicable.  While there is no diagnostic code 
that is directly on point for pseudofolliculitis barbae, the 
RO has rated it by analogy (38 C.F.R. § 4.20) to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Under Diagnostic code 7806, dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is to be rated as noncompensable (0 percent).  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

It is also noted that, under Diagnostic Code 7806,  the a 
disease may be rated as a disfigurement of the head, face, or 
neck pursuant to Diagnostic Code 7800, depending on the 
predominant disability.  In this case, as discussed below, 
the predominant manifestations are scars in the face and neck 
regions and they are, variously described as multiple pitting 
lesions and discoloration.  Thus, the criteria for rating 
scars are applicable.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
disfigurement of the head, face, or neck warrants a 10 
percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

Scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) Surface contour of the scar is elevated 
or depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); (8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

As explained below, given the location (face and neck) and 
description of the scars, Diagnostic Codes 7801, which 
directs that scars be rated based upon limitation of motion 
of the affected part; 7802, which pertains to superficial 
scars other than head, face, or neck, that do not cause 
limited motion; 7803, which relates to superficial, unstable 
scars; and 7804, which provides for a superficial scar that 
is painful on examination, are not applicable as the medical 
evidence does not show that the veteran has any of these skin 
or scar manifestations.

Factual Background:  Pseudofolliculitis Barbae 

The veteran's pseudofolliculitis barbae is currently rated as 
30 percent disabling.  The veteran filed for a rating 
increase in November 2002.  He wrote that he had traveled 
from Alaska to California for treatment.  He noted he was 
seeking increase in the evaluation to offset the cost of the 
treatment.  

The claims file includes an August 2002 VA dermatology 
consultation.  The clinician completing the record noted that 
the veteran's pseudofolliculitis remained active, but not 
"severely so" on physical examination.  The clinician noted 
that the veteran's concerns were more with uneven color than 
with the activity of the disease.  He documented that the 
veteran had mild diffuse hyperpigmentation of the cheeks and 
chin, with scattered hyperpigmented follicular papules, worst 
under the chin.  

In a December 2002 letter, the private dermatologist, Dr. PG 
wrote that she had examined the veteran in the prior month.  
She noted that he presented with papules and pustules of the 
beard area and a macular area of hyperpigmentation in the 
same area.  Diagnoses were pseudofolliculitis barbae and 
severe post-inflammatory hyperpigmentation.  

The veteran underwent a VA contract examination in April 
2004.  The veteran described his skin condition as lesions 
predominantly over the face and neck with itchiness, 
crusting, and shedding, but denied oozing of yellowish fluid 
or ulcer formation.  The veteran reported that the condition 
was present on a daily basis.  The veteran also reported that 
he had not been shaving on a daily basis, and for that 
reason, the lesions were better.  The veteran reported using 
various forms of topical applications without any significant 
improvement.  The veteran denied any time loss from work or 
functional impairment.  

Physical examination revealed that the veteran had a few 
small papular lesions measuring 2-3 millimeters over the 
face, predominantly on the right, and few also present over 
the upper neck with no ulceration or exfoliation.  There was 
minimal crusting present.  The examiner noted that the area 
affected was less than 1% of the exposed area.  There was no 
tissue loss.  The area was slightly indurated in an area less 
than six square inches.  There was no inflexibility.  Some 
lesions were either slightly hypo- or hyper- pigmented in an 
area less than six square inches.  There was no abnormal 
texture or limitation of motion.  

February 2005 and March 2006 VA treatment records note that 
there was an eruption of pseudofolliculitis present.  

The veteran underwent another VA skin examination in October 
2006.  The examiner reported that the veteran had found 
useful in his treatment of his skin condition a medication 
provided by the private dermatologist (Dr. PG).  This 
medication was Triaz 6% gel.  Through VA, the veteran was 
prescribed a peroxide gel.  The veteran had also used a 
hydroquinone ointment, but discontinued it because of side 
effects.  The examiner documented that the veteran was not 
currently having any eruptions, but that there was many small 
pits and discoloration of the face.  The examiner indicated 
that most of the face where hair grows showed evidence of 
change in pigmentation, with small pits over the cheeks, and 
neck, and that there was some prominent scars. 

The examiner found that the veteran seemed to be managing to 
keep his face fairly clear, but he seemed bothered more by 
the pigment changes and the pitting than eruptions.  The 
examiner found that the veteran had "pretty well" managed 
to control the eruptions.  Regarding the pitting, the 
examiner noted that the pits were small, less than 1 
millimeter deep and "almost like tiny little slits."  He 
noted that they were diffusely spread over the veteran's 
face, cheeks and beneath the chin, extending down to the 
level of the larynx.  The examiner found that the area 
affected was 4.5% of the total body and 25% of the exposed 
skin.

The veteran underwent another VA examination in December 
2007.  The examiner reported that the scars did not cause 
pain.  The area affected was noted to be approximately 40 
percent of the facial surface.  The maximum width of the 
scars was noted to be 2 millimeters and the maximum length 3 
millimeters.  There was no tenderness, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, skin ulceration or breakdown, 
underlying tissue loss, or elevation of scars.  The examiner 
did find that there was depression of scars, but the scars 
had the same color and texture as normal skin.  The scars did 
not have induration or inflexibility.  Although the veteran 
underwent daily/constant treatment, this treatment did not 
include the use of corticosteroids or an immunosuppressive.  

The examiner noted that the condition was not clinically 
active the day of the examination and that there was minimum 
discoloration of the barbae border bilaterally, without any 
swelling, edema, erythema, ulceration, blistering or signs of 
infection.  The examiner documented that the clinical 
findings were limited to mild residual discoloration.  The 
scars were described as multiple punctuated facial and neck 
lesion measuring 2-3 millimeters and rounded.  

Analysis:  Pseudofolliculitis Barbae 

The claims file includes the reports from multiple VA 
examinations conducted during the pendency of this appeal.  
Under the rating criteria for dermatitis or eczema 
(Diagnostic Code 7806), a 60 percent rating would be 
warranted if the evidence indicated that more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
were affected.  In the April 2004 VA examination, the 
examiner noted that 1 percent of the exposed area was 
affected; in the October 2006 VA examination, the examiner 
noted that 25 percent of the exposed skin was affected.  In 
the December 2007 VA examination, the examiner noted that 
approximately 40 percent of the facial area was affected.

The Board highlights that this last examiner provided the 
percent of the facial area affected and not the entire 
exposed areas; thus, the percentage of the exposed areas 
effected would be less when considering this larger area of 
the body, and not just the facial area.  Further, in the 
December 2007 VA examination, the examiner documented that 
the veteran did not use corticosteroids or other 
immunosuppressive drugs.  Thus, although the veteran has 
indicated use of many types of medication, there is no 
evidence that he is using the types of medication listed in 
the rating criteria.  A rating in excess of 30 percent under 
the criteria outlined in Diagnostic Code 7806 is not 
warranted as the evidence does not show more than 40 percent 
of the exposed areas are affected or that the veteran has 
been on constant or near-constant systemic therapy.

Diagnostic Code 7800 provides rating criteria for 
disfigurement (scars) of the head, face, or neck.  In this 
case, the VA examinations of record note that the veteran has 
multiple, small, 2-3 millimeter scars on his face and neck.  
There is no evidence that these scars are painful or involve 
visible or palpable tissue loss; the December 2007 VA 
examination report reveals that there is no underlying tissue 
damage or underlying tissue loss.  Regarding the 8 
characteristics of disfigurement defined under Diagnostic 
Code 7800, the evidence reveals that the veteran has 
depressed scars and, when considering the area involved, the 
evidence supports a finding that the veteran had skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches.  With a finding that the scars satisfy two 
characteristics of disfigurement and no evidence of visible 
or palpable tissue loss, the disability does not warrant an 
evaluation in excess of 30 percent under these rating 
criteria.

The Board is cognizant of the veteran's request to obtain 
reimbursement for travel to and treatment by a private 
dermatologist.  As discussed in the Introduction, the present 
appeal is limited to consideration of whether the disability 
warrants a higher compensation rating.  Seeking such 
reimbursement is not before the Board on appeal.  The Board 
can find no basis under the schedule to grant a higher rating 
under the schedular criteria, and therefore, entitlement to a 
schedular rating in excess of 30 percent is denied.

The Board is also cognizant that the veteran has voiced that 
this disability causes lower self-esteem and "emotional 
torture."  Although the veteran has not specifically filed a 
claim for a psychiatric disability as secondary to the 
service-connected skin disability, the Board finds that such 
a claim is inferred.  As discussed in the Introduction, the 
RO is directed to take appropriate action on such a claim.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the Board has fully considered the 
veteran's testimony regarding his skin disease, there has 
been no showing by the veteran that this disability causes 
marked interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for a rating in excess of 30 percent 
for pseudofolliculitis barbae is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Law and Regulations:  Right Knee Disability

The veteran is service connected for chondromalacia patella 
of the right knee.  Diagnostic Codes 5257 through 5261, 
located in 38 C.F.R. § 4.71a, provide the applicable rating 
criteria.  Diagnostic Code 5256, which provides rating 
criteria for ankylosis of the knee, is not applicable here as 
there is no medical evidence of such.  Diagnostic Code 5257 
provides compensation for disability due to subluxation or 
instability of the knee.  Slight recurrent subluxation or 
lateral instability is rated at 10 percent disabling.  
Moderate subluxation or lateral instability is rated at 20 
percent disabling and severe subluxation or lateral 
instability is rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Factual Background:  Right Knee Disability

The veteran's knees were service connected in a November 1982 
rating decision.  This rating decision noted that the veteran 
was treated on numerous occasions for chondromalacia of both 
knees during service.  In a March 2000 rating decision, that 
granted an increase in the rating of the left knee disability 
to 30 percent, the RO changed the description of the left 
knee disability listed on the rating sheet to include 
degenerative joint disease.  This rating sheet continued to 
describe the service connected right knee disability as 
chondromalacia patella, and did not list degenerative joint 
disease (arthritis) of the right knee.  Both the right and 
left knee disabilities, however, list Diagnostic Code 5010 
(traumatic arthritis) as one of the applicable disability 
codes.  Only the rating of the right knee disability is 
currently in appellate status.

The veteran filed for a rating increase of the right knee 
disability rating in February 2005.  In his testimony before 
the Board, the veteran described the limitations caused by 
his right knee.  He noted that he was a power plant operator, 
and discussed in detail how the right knee disability affects 
him at work, and noted that the knee "popped," "locked," 
and had moderate swelling.  The veteran noted that he had 
surgery on his right knee in February 2006.  The veteran also 
indicated in his testimony that he experienced pain in his 
knee during range of motion long before he indicated such to 
the examiners.  

An April 2005 VA treatment record documents that the veteran 
had bilateral knee pain, greater on the right.  The clinician 
completing the record noted that the knees locked, and that 
the veteran could buckle when this happens.  The clinician 
noted, however, that there was full range of motion.  A 
November 2005 VA treatment record documented similar 
pertinent findings.

Also in April 2005, the veteran underwent a VA examination.  
Range of motion testing revealed that there was flexion to 
135 degrees.  The examiner noted that there appeared to be 
some laxness with varus/valgus stress.  Repetitive motion 
resulted in no loss of range of motion.

Private medical records shows that the veteran underwent a 
right knee arthroscopy and "partial medial and lateral 
meniscectomy, and resection medial patellar plica, 
chondroplasty medial femoral condyle and trochlea" in 
February 2006.

A report from physical therapy conducted in May 2006 revealed 
that the veteran had range of motion from 0 and had flexion 
with pain of just less than 150 degrees.  The veteran could 
fully squat, but there was a loud pop, without associated 
pain, when he stood up.  The veteran had a positive 
McMurray's with external rotation and slightly increased 
laxity with an anterior drawer.

In a September 2006 VA medical record, the clinician 
completing the record noted that the veteran had a history of 
torn meniscus and degenerative joint disease.

The veteran underwent another VA examination in March 2007.  
The examiner documented that in the veteran's work as a power 
plant operator the veteran goes up and down stairs a lot, and 
does some lifting and squatting.  The veteran found these 
maneuvers difficult at times, causing increased severity of 
the pain.  The examiner reported that the pain in the right 
knee interfered with the veteran's ability to run, 
participate in any kind of sports or even hike on uneven 
ground.  The veteran avoided activities such as climbing 
stairs or going up or down slopes.  Carrying anything that is 
heavier than 25 or 30 pounds seemed to exacerbate the pain as 
well.

Squatting was accompanied by audible and palpable crepitus 
and pain.  Range of motion of the right knee was from 0 to 
140 degrees but was accompanied by crepitus; pain began at 
110 degrees.  Repetition caused an increased in the severity 
of the pain.  The examiner found that there was no give or 
looseness in the knee joint from side to side.

X-rays taken at this time revealed degenerative joint disease 
and a history of chondromalacia of the right patella.

An October 2007 VA treatment record noted that the veteran's 
right knee was very painful and stiff at work.  The clinician 
completing this record found that the veteran had right knee 
degenerative joint disease.

The veteran underwent an additional VA examination in 
December 2007.  The veteran reported that his right knee gets 
swollen and the pain was getting worse, with the knee popping 
and grinding as he walks.  The veteran noted he had to modify 
his duties at work to accommodate for the pain.  The examiner 
indicated that there were not constitutional symptoms of 
arthritis and there was no instability.  The veteran was 
noted to wear bilateral knee braces and to have an antalgic 
gait.  Range of motion was from 0 to 130 degrees with pain 
beginning at 100 degrees.

The examiner diagnosed right knee chondromalacia and 
indicated that the bilateral knee conditions had significant 
effects on his occupation.  X-rays taken at this time, 
however, revealed again mild degenerative changes 
bilaterally.

Analysis:  Right Knee Disability

After review of the medical evidence of record, the Board 
notes that there is conflicting evidence regarding whether 
the right knee disability is productive of instability.  
There is indication of some laxness in the knee both before 
and after the February 2006 surgery.  However, there is no 
indication of more than slight instability or any subluxation 
of the right knee.  Accordingly, a rating in excess of 10 
percent for chondromalacia of the right patella with 
instability under Diagnostic Code 5257 is not warranted.  

There is no medical evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Thus a rating under Diagnostic Code 
5258 is not warranted.

In addition, as discussed above, the RO has considered the 
disability under codes for arthritis, as documented on the 
rating sheet.  There is X-ray evidence of arthritis of the 
right knee.  The Board, therefore, finds it appropriate to 
consider whether a separate rating is warranted for such with 
painful and/or limited range of motion.  Although range of 
motion testing of record does not indicate that the veteran 
has limitation of motion to the compensable level under 
either Diagnostic Codes 5260 or 5261, based on the medical 
documentation of the significant pain on motion with 
functional impairment, and the veteran's testimony that the 
pain begins much earlier than described to the examiners, the 
Board finds that a separate 10 percent rating is warranted 
for arthritis with (noncompensable) limitation motion caused 
by pain.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260; see also See VAOGCPREC Op. No. 23-97 (July 
1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 
9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The Board finds, however, that a rating in excess of 10 
percent for arthritis and limited range of motion is not 
warranted.  Separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04.  However, the medical 
evidence does not show limitation of flexion to less than 60 
degrees or limitation of extension more than 5 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  There 
is no competent evidence of ankylosis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board finds no evidence of record that supports a rating 
in excess of 10 percent for the veteran's arthritis with 
limitation of motion of the right knee based on the criteria 
set forth in DeLuca, even with consideration of VAOPGCPREC 9-
04.  Specifically, there is no medical evidence to show that 
the veteran has pain or flare-ups of pain, supported by 
objective findings, that result in additional limitation of 
flexion or extension to a degree that would support a rating 
in excess of 10 percent or a separate compensable rating, nor 
is there medical evidence of fatigue, weakness, 
incoordination or any other symptom or sign that results in 
such additional limitation of motion.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has testified regarding 
the limitations his right knee disability causes at work, 
there is no evidence that the veteran has missed work due to 
the disability or been hospitalized (other than for the 
February 2006 surgery).  The Board, therefore, finds that 
there has been no showing by the veteran that this disability 
cause marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of extraschedular 
ratings for these disabilities pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In view of the foregoing, the Board finds that the evidence 
supports a grant of a separate 10 percent rating for 
arthritis of the right knee, but the preponderance of the 
against ratings in excess of 10 percent for instability and 
arthritis with painful, noncompensable limitation of motion 
of the right knee.  Therefore, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalcia patella of the right knee with instability is 
denied.

Entitlement to a separate 10 percent rating, but no more than 
10 percent, for arthritis of the right knee with limitation 
of motion is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


